FILED
                              NOT FOR PUBLICATION                           APR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BENITO PEREZ LOPEZ; MARIA                         No. 10-71170
REMEDIOS RODRIGUEZ,
                                                  Agency Nos. A079-535-327
               Petitioners,                                   A079-535-673

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Benito Perez Lopez and Maria Remedios Rodriguez, natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen based on ineffective assistance of counsel.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, and review de novo claims of due process violations.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed more than two years after the

final order of removal, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to

establish the due diligence required for equitable tolling of the filing deadline, see

Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003).

      In light of our disposition, we need not reach petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED.